—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered December 3, 1998, convicting defendant, after a jury trial, of robbery in the first and second degrees and grand larceny in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 13 years, 13 years and SVa to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Evidence that an object was pressed against the victim’s back, and that according to the victim the object felt like a gun, satisfied the “[displays what appears to be a * * * firearm” element of robbery in the first degree (Penal Law § 160.15 [4]; People v Lopez, 73 NY2d 214; People v Baskerville, 60 NY2d 374; People v Garcia, 278 AD2d 147).
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Mazzarelli, J. P., Andrias, Saxe, Buckley and Friedman, JJ.